Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The amendments filed on 05/26/2022 have been fully considered and are made of record.
	a. Claims 1, 5-6, 8-9, 12 and 20-21 have been amended.
	b. Claims 4, 7, 13, 18-19, 23 and 25-26 have been cancelled.
	c. Claims 27-30 have been added.


Reason for Allowance

3.	Claims 1-3, 5-6, 8-12, 14-17, 20-22, 24 and 27-30 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 1, 8, 9, 12, 20 and 21 and overcome rejection. Applicant’s arguments filed on 05/26/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 03/28/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 8, 9, 12, 20 and 21: 
As to claims 1-3 and 5-6, 10-11, 22 and 24 the present invention is direct to a wireless communication device comprising:  Independent claim 1 identifies the uniquely distinct features of “wherein said circuit unit comprises a diode; and wherein, when said diode comes into direct contact with moisture, an electrical property of the diode changes which causes said wireless communication device to transmit to said transceiver, a signal different from the signal to be transmitted when said diode is not in contact with moisture”.
As to claims 8 and 27-28 the present invention is direct to a wireless communication device comprising:  Independent claim 8 identifies the uniquely distinct features of “a circuit unit; and an antenna which is connected to said circuit unit and which transmits and receives signals to and from a transceiver in a non-contact manner; wherein said circuit unit comprises a ring oscillator, and wherein, when said ring oscillator comes into direct contact with moisture, an electrical property of the ring oscillator changes which causes said wireless communication device to transmit transmits to said transceiver, a signal having a frequency different from the frequency of the signal to be transmitted when said ring oscillator is not in contact with moisture”.
As to claims 9 and 29-30 the present invention is direct to a wireless communication device comprising: Independent claim 9 identifies the uniquely distinct features of “a circuit unit; and an antenna which is connected to said circuit unit and which transmits and receives signals to and from a transceiver in a non-contact manner; wherein said circuit unit comprises a memory element; and wherein, when said memory element comes into direct contact with moisture, an electrical property of the memory element changes which causes said wireless communication device transmits to transmit to said transceiver, a signal different from the signal to be transmitted when said memory element is not in contact with moisture”.
As to claims 12 and 14-17 the present invention is direct to a wireless communication device comprising:  Independent claim 12 identifies the uniquely distinct features of “a circuit unit; and an antenna which is connected to said circuit unit and which transmits and receives signals to and from a transceiver in a non-contact manner, wherein said circuit unit comprises a digital circuit; and wherein, when at least a part of wiring of said digital circuit comes into direct contact with moisture, properties of said digital circuit change which causes wireless communication device to transmit to said transceiver, a signal including information different from the information included in the signal to be transmitted when at least a part of said wiring is not in contact with moisture”.
As to claims 20 the present invention is direct to a wireless communication device comprising:  Independent claim 20 identifies the uniquely distinct features of “a circuit unit; and an antenna which is connected to said circuit unit and which transmits and receives signals to and from a transceiver in a non-contact manner, wherein said circuit unit comprises: a wiring; a memory element which is connected to said wiring and which stores predetermined information; and a control circuit which reads information from said memory element and transmits the information to said transceiver; wherein, when the wiring connected to the memory element comes into direct contact with moisture, the wiring electrical resistance changes which causes changes in the information to be read by the control circuit from the memory element; and wherein said wireless communication device transmits signals including different information to said transceiver, depending on the presence or absence of contact between the wiring which is connected to the memory element and moisture”.
As to claims 21 the present invention is direct to a wireless communication device comprising:  Independent claim 21 identifies the uniquely distinct features of “a circuit unit; and an antenna which is connected to said circuit unit and which transmits and receives signals to and from a transceiver in a non-contact manner, wherein said circuit unit comprises: a wiring: a plurality of memory elements arranged in the form of an array, the plurality of memory elements being connected to said wiring; and a control circuit which reads information from said plurality of memory elements and transmits the information to said transceiver; wherein, when the wiring connected to the plurality of memory elements comes into direct contact with moisture, properties of the circuit unit change which causes changes in the information to be read by the control circuit from the plurality of memory elements; and wherein said wireless communication device transmits signals including different information to said transceiver, depending on the presence or absence of contact between the wiring which is connected to the plurality of memory elements and moisture”.
The closest prior art, Hu et al. (Pub NO. US 2014/0148772 A1), Diao et al. (Pub No. US 2016/0050757 A1) teaches System and Method for Moisture Sensor, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 



/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858